ENGEL, Circuit Judge,
concurring.
Although I generally agree with Judge Contie’s excellent opinion, I depart from his logic in one respect. Judge Contie holds that, because the federal constitution affords no protection to municipal corporations as against the power of the state to control them, it must therefore follow that the constitution affords no protection to a municipal corporation as against the acts of another political subdivision of the same state. In my view, this conclusion does not necessarily follow as a matter of logic because, unlike the states, municipal corporations do not enjoy Eleventh Amendment immunity under Monell. See 436 U.S. at 690 n. 54, 98 S.Ct. at 2035 n. 54. Nor do municipal corporations possess the powers of a state except insofar as those powers are conferred upon them by the state. In my view, the better reason is simply that the principle underlying the Dartmouth College case removes all such disputes from the purview of federal constitutional involvement, at least insofar as no other private constitutional rights may be involved such as in Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1961) (State may not redefine its municipal boundaries so as to deprive black citizens of their right to vote under the Fifteenth Amendment).
It was the distinction between public and private corporations which was so carefully *507delineated by the individual Justices in Trustees of Dartmouth College v. Woodward, 17 U.S. (4 Wheat.) 518, 4 L.Ed. 629 (1819), which lay at the foundation of the primary ruling of that case, i.e., that while the federal government and its constitution had no direct concern in the matter of the internal relationships between a state and its politically organized subdivisions, including municipal or public corporations, as to private corporations the Supreme Court possess the right to adjudicate whether state law violated private rights. 17 U.S. at 628, 659-60, 668-70, 4 L.Ed. 629. The Court in Dartmouth College thus recognized the principle that because municipal bodies are essentially creatures of the state and because the state retains the inherent power to alter, change or even to abolish them in accordance with the state’s constitution and laws made thereunder, the United States Constitution simply does not concern itself with matters of internal disagreements between a state and subdivisions created by it or between subdivisions created by the same state, for this area involves matters which the state is uniquely competent to resolve. As Chief Justice Marshall commented:
The general correctness of these observations cannot be controverted. That the framers of the constitution did not intend to restrain the states in the regulation of their civil institutions, adopted for internal government, and that the instrument they have given to us, is not to be so construed, may be admitted.
17 U.S. at 628, 4 L.Ed. 629.
This principle has moved from the area of dicta in the Dartmouth College case to established federal constitutional law in a number of cases, including those cited by Judge Contie in his opinion. See Hunter v. City of Pittsburgh, 207 U.S. 161, 178-79, 28 S.Ct. 40, 46-47, 52 L.Ed. 151 (1907); see also Williams v. Mayor and City Council of Baltimore, 289 U.S. 36, 40, 53 S.Ct. 431, 432, 77 L.Ed. 1015 (1933); City of Trenton v. New Jersey, 262 U.S. 182, 188, 43 S.Ct. 534, 537, 67 L.Ed. 937 (1923); City of Newark v. New Jersey, 262 U.S. 192, 43 S.Ct. 539, 67 L.Ed. 943 (1923); cf. United States v. Wheeler, 435 U.S. 313, 319-21, 98 S.Ct. 1079, 1083-85, 55 L.Ed.2d 303 (1978). See generally 2 E. McQuillan, Municipal Corporations §§ 4.17-.21 (3d rev.ed. 1979); 1 E. McQuillan, Municipal Corporations §§ 1.39, 1.58, 2.08a (rev.ed. 1971). Moreover, this principle seems so well established that, in my opinion, it would be reading entirely too much into Monell to conceive that the Supreme Court intended in that opinion any change in such basic federal law. Even were it otherwise, one would have to say with great confidence that any intrusion on the part of the federal courts would only come as a last resort and in recognition of some other compelling constitutional principle.1 Even then, such an intrusion would probably require either an exhaustion of state judicial remedies or the application of other established principles of abstention. See Alabama Public Service Comm’n. v. Southern R. Co., 341 U.S. 341, 71 S.Ct. 762, 95 L.Ed. 1002 (1951); Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943); Railroad Comm’n. of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).
In the ordinary case, this analysis will not lead to a different result, but it is, in my view, more satisfying in logic and more harmonious with the underlying principles of Dartmouth College and its progeny. In all other respects, I fully concur in Judge Contie’s opinion.

. Of course, this does not mean that Congress itself may not regulate, by appropriate legislation, the internal relationships of the states and their political subdivisions. Cf. Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. -, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985); Rogers v. Brochette, 588 F.2d 1057, 1070 (5th Cir.1979). This kind of intrusion, however, is entirely different from that whefe, as here, a federal court is called upon, in the first instance, to adjudicate what is essentially an internal dispute between two local governmental entities, one of which is asserting unconstitutional conduct on the part of the other.